NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JASON ARTHUR AHO,                        )
                                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D17-4364
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Howard L. Dimmig, II, Public Defender,
and Brett S. Chase, Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and MORRIS, JJ. Concur.